Citation Nr: 1120805	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-31 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss.  Subsequently, in a February 2011 rating decision, the RO granted service connection for right ear hearing loss.  

In September 2008, August 2009, and May 2010, the Board remanded the Veteran's claim of service connection for bilateral hearing loss for further examination.  This development has now been completed.  


FINDING OF FACT

The evidence demonstrates that the Veteran's currently diagnosed left ear hearing loss is related to his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 (2010) need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Left ear hearing loss

The Veteran seeks entitlement to service connection for left ear hearing loss.  The Veteran contends that his current left ear hearing loss is due to his active service.  Specifically, he contends that he was exposed to loud noise from working on M60A1 tanks while in the Army.   

The Veteran's December 1976 entrance examination indicated that the he had normal hearing in the left ear upon entry into service in.  Additionally, the November 1979 service treatment record indicated that the Veteran was placed in the Hearing Conservation Program in November 1978, when audiometric testing revealed a decrease in hearing in the Veteran's right ear.  Finally, the Veteran's March 1981 separation examination audiological testing showed that the hearing in his left ear was within normal limits.

The Veteran was first afforded a VA audiological examination in December 2008.  Upon examination, the VA audiological testing revealed that the Veteran had hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385 (2010).  The examiner discussed the Veteran's pertinent history and the findings of his physical examination.  Additionally, the examiner concluded that the Veteran's bilateral hearing loss was not caused by, or the result of, in-service acoustic trauma.  Furthermore, the examiner reported that he based his opinion on the fact that the Veteran's service treatment records showed hearing within normal limits bilaterally at the time of separation, and his review of medical literature indicated that noise-induced hearing loss occurs at the time of the exposure and not after it has ceased.  

The Veteran was provided with another VA examination in October 2009.  Again, VA audiological findings revealed that the Veteran had hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385 (2010).  The examiner provided the opinion that the Veteran's current hearing loss was not caused by or a result of in-service acoustic trauma because the evidence showed hearing within normal limits by VA standards in both ears throughout military service.  Additionally, the examiner noted that while the Veteran had mild loss of hearing at 4000 Hertz in the right ear at separation, his hearing was still considered to be within normal limits by VA regulations.  Furthermore, the examiner indicated that this mild hearing loss at 4000 Hertz in the right ear at the time of separation was most likely the result of in-service acoustic trauma.  

Lastly, the Veteran was afforded another VA examination in June 2010.  The VA audiological testing again revealed that the Veteran had hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385 (2010).  The VA examiner stated that the Veteran's hearing loss was most likely caused by or a result of in-service exposure to noise while working on and around M60A1 tanks.  Additionally, the examiner stated that a significant threshold shift was noted in the right ear indicating hearing loss began during military service, however, no significant shifts were noted in the left ear.  Furthermore, the examiner stated that it was his opinion that the Veteran's right ear hearing loss was most likely due to or the result of his in-service exposure to noise while working on and around M60A1 tanks.  Moreover, the examiner stated that the Veteran's hearing loss experienced in the right ear during military service was most likely related to his currently diagnosed hearing loss.  However, the examiner did not give an opinion specifically addressing whether the Veteran's left ear hearing loss was related to his in-service noise exposure.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's left ear hearing loss was caused by his in-service noise exposure.  In this regard, the Board notes that the Veteran is competent to report the symptoms of hearing loss.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced difficulty hearing since service.   

 Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting exposure to noise during service.  Similarly, the Board finds no reason to doubt the credibility of the Veteran in reporting a continuity of hearing loss symptomatology since service.  His records are internally consistent, and it is facially plausible that he had significant exposure to noise from the tanks he worked on while in service.  

The Board acknowledges the December 2008 and October 2009 VA examiners' opinions that it was less likely than not that the Veteran's hearing loss was the result of his military noise exposure.   However, after a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service noise exposure and continuity of symptomatology since service are at least as persuasive as the December 2008 and October 2009 VA examiner's opinion in determining the onset and etiology of the Veteran's bilateral hearing loss.  In this regard, the Board finds it significant that the December 2008 and October 2009 VA examiners appeared to have based their opinions solely on the fact that the Veteran's service treatment records failed to reveal evidence of hearing loss throughout military service and upon discharge from service.  Significantly, however, in rendering these opinions, the examiners failed to acknowledge the Veteran's account of continued symptomatology since service.  As such, the December 2008 and October 2009 medical opinions are of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).  Additionally, while the June 2010 VA examiner noted that no significant threshold shifts were noted in the Veteran's left ear during military service, the examiner did not give an opinion specifically addressing the Veteran's left ear hearing loss.  However, the VA examiner did state that the Veteran's hearing loss was most likely caused by or a result of in-service exposure to noise while working on and around M60A1 tanks.

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's left ear hearing loss cannot be reasonably disassociated from his noise exposure during service.  As such, he meets all of the elements required for service connection.  The Veteran currently has left ear hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Additionally, he has consistently reported the incidents in service that caused this condition, as is evidenced by the VA examination reports and his statements supporting his claim.  Moreover, he has provided competent and credible evidence of a continuity of symptomatology since service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for left ear hearing loss is granted.  


ORDER

Entitlement to service connection for left ear hearing loss is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


